RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 17a0101p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 DOUGLAS WALTER GREENE,                                  ┐
                                  Plaintiff-Appellant,   │
                                                         │
                                                         │
      v.                                                 >      Nos. 16-6761/6763/6772
                                                         │
                                                         │
 FROST BROWN TODD, LLC, MARK FRANCIS SOMMER,             │
 and TONY C. COLEMAN (16-6761); INDEPENDENT              │
 PILOTS ASSOCIATION, ROBERT TRAVIS, ERICK GERDES,        │
 THOMAS KALFAS, BILL CASON, and HARRY TREFES             │
 (16-6763); UNITED PARCEL SERVICE CO. and                │
 INDEPENDENT PILOTS ASSOCIATION (16-6772),               │
                             Defendants-Appellees.       │
                                                         ┘

                          Appeal from the United States District Court for
                           the Western District of Kentucky at Louisville.
                      Nos. 3:14-cv-00619; 3:14-cv-00628; 3:15-cv-00234;
                               Thomas B. Russell, District Judge.

                               Decided and Filed: May 9, 2017

                Before: SILER, BATCHELDER, and GRIFFIN, Circuit Judges.

       The court delivered an order. GRIFFIN, J. (pp. 3–5), delivered a separate opinion
concurring in the result only.
                                     _________________

                                           ORDER
                                     _________________

       The plaintiff, Douglas Walter Greene, moves pursuant to Sixth Circuit Rule 45(c) to
reconsider the January 13, 2017, clerk’s orders denying him electronic filing privileges. Greene
sought leave to file electronically in December 2016, citing an overseas address and frequent
travel. Consistent with the rules of our court, the clerk denied the motions and directed him to
 Nos. 16-6761/6763/6772         Greene v. Frost Brown Todd, et al.                       Page 2


file in paper. See 6 Cir. R. 25(b)(2)(A). As grounds for reconsideration, Greene cites the relative
lack of financial and administrative resources as compared to the defendants.

       While Greene has demonstrated an historic ability to navigate CM/ECF, he does not here
justify disregarding local rule. All future filings shall be made in paper. He may register with
PACER as a Public Interested Person to receive notices of docket activity and monitor real-time
case progress. The motions to reconsider are DENIED.
 Nos. 16-6761/6763/6772            Greene v. Frost Brown Todd, et al.                        Page 3


                            ____________________________________

                            CONCURRING IN THE RESULT ONLY
                            ____________________________________

        GRIFFIN, Circuit Judge, concurring in the result, only. Because our court rules currently
do not afford plaintiff Douglas Walter Greene the privilege of filing electronically, I concur in
the result, only. I write separately because it is time for us to amend our rules and permit
litigants like plaintiff to move for electronic filing privileges. Were plaintiff permitted to do so, I
would allow him to file electronically in this case.

        Our general rule is that “[a]ll documents must be filed electronically using the Electronic
Case Filing (ECF) system[.]” 6th Cir. R. 25(a)(1). However, we exempt pro se filers from this
requirement, and instead mandate that all in pro per filings “be filed in paper format[.]” 6th Cir.
R. 25(b)(2)(A). This rule is unbending—it does not allow us to consider a pro se litigant’s
reasonable request to file electronically. See id.; see also 6th Cir. Guide to Elec. Filing, § 3.3
(Aug. 16, 2012) (“No unrepresented party may file electronically; unrepresented parties must
submit documents in paper format.”). In my view, we should reevaluate this rule that irrationally
treats pro se litigants differently and is in conflict with the policies of a majority of our sister
circuits and district courts within this circuit.

        Pro se litigants have the right to be heard in federal courts and represent themselves.
Derived directly from section 35 of the Judiciary Act of 1789, 28 U.S.C. § 1654 guarantees the
right to proceed pro se in civil actions in federal courts. It provides that “[i]n all courts of the
United States the parties may plead and conduct their own cases personally or by counsel as, by
the rules of such courts, respectively, are permitted to manage and conduct causes therein.”
Indeed, “[t]he Framers [n]ever doubted the right of self-representation, or imagined that this right
might be considered inferior to the right of assistance of counsel.” Faretta v. California,
422 U.S. 806, 832 (1975).

        All but one of our sister circuits make this right more meaningful by either affording pro
se litigants the privilege of filing electronically as a matter of course (First, Third, Eighth, and
 Nos. 16-6761/6763/6772                Greene v. Frost Brown Todd, et al.                                   Page 4


Ninth),1 or with permission (Second, Fourth, Fifth, Seventh, Tenth, and D.C.).2 The Eleventh
Circuit is the only other circuit to categorically bar pro se litigants from filing electronically.3
See 11th Cir. R. 25-3(a); 11th Cir. Guide to Elec. Filing, §§ 4.5(1), 4.6 (Dec. 2016).

         Not only is our policy at odds with the prevailing view of the circuits, it is also discordant
with the practice of most of the district courts within this circuit. Of these districts, only the
Western Districts of Michigan and Tennessee still prohibit pro se e-filers without exception.4
The remaining seven allow pro se e-filers in some form.5

         It might be argued that our blanket policy saves judicial resources. A pro se litigant can
be unduly prolific, filing excessive motions, briefs, and exhibits without regard to word and page
limits. And where such limits are not enforced, the court and opposing parties may be left to
decipher lengthy filings that are, at worst, unintelligible. But this is true irrespective of how the
pro se litigant files. Indeed, a document filed by paper must be scanned and then placed on our
docket electronically; ECF filing simply skips a step.

         The specter of these potential costs is not a sufficient reason to hinder this plaintiff’s
ability to conduct his own case. He works overseas in remote locations, making it more effective
and efficient to manage his case by filing through ECF (see, e.g., No. 16-6761, R. 5 p. 2), a tool
unavailable to a public interested party through PACER. See generally 6th Cir. Pub. Interested


         1
          See 1st Cir. R. 25.0(a) (incorporating Admin. Order Regarding Case Mgmt./Elec. Case Files Sys., 2 (Sept.
14, 2009)); 3d Cir. R. 25.1(c), 113.2(b); 8th Cir. R. 25A(a); 9th Cir. R. 25–5(a).
         2
          See 2d Cir. R. 25.1(b)(3); 4th Cir. R. 25(a)(1); 5th Cir. R. 25.2.1; 7th Cir. R. 25(d) (incorporating 7th Cir.
Elec. Case Filing User Manual, 7 (March 2015)); 10th Cir. R. 25.3 (incorporating 10th Cir. CM/ECF User’s Manual,
§ II.A.2 (Dec. 2016)); D.C. Cir. R. 25(b)(2).
         3
           The First and Fifth Circuits limit electronic filing to non-incarcerated pro se litigants. See 1st Cir.
R. 25.0(a) (incorporating Admin. Order Regarding Case Mgmt./Elec. Case Files Sys., 2 (Sept. 14, 2009)); 5th Cir.
R. 25.2.1.
         4
          See W.D. Mich. Civ. R. 5.7(d)(i), Crim. R. 49.10(d)(i); W.D. Tenn. R. 3.2 (incorporating W.D. Tenn.
Elec. Case Filing Pol’ys & Procs. Manual, § 3.3 (Dec. 1, 2016)).
         5
          See E.D. Mich. R. 5.1.1(a) (incorporating E.D. Mich. Electronic Filing Pol’ys & Procs., R3(a) (Dec.
2016)); N.D. Ohio Civ. R. 5.1(c), Crim. R. 49.2(c); S.D. Ohio Civ. R. 1.1(e) (incorporating S.D. Ohio Elec. Filing
Pol’ys & Procs. Manual, § 1.1 (Feb. 22, 2013)); M.D. Tenn. LR 5.03(a) (incorporating M.D. Tenn. Amended Pracs.
& Procs. for Elec. Case Filing (ECF), § 7 (Aug. 21, 2015)); E.D. Tenn. LR 5.2(e) (incorporating E.D. Tenn. Elec.
Case Filing Rules & Procs. § 5); Joint Ky. LR 5.4 (incorporating Joint Ky. Amended Elec. Case Filing Admin.
Pol’ys & Procs., § 2(c) (Dec. 2016)).
 Nos. 16-6761/6763/6772           Greene v. Frost Brown Todd, et al.                     Page 5


Person Manual (Oct. 15, 2014). The district court permitted plaintiff to file electronically, and
he competently navigated ECF. There is no reason to now assume he would not be a competent
electronic filer in this court. Moreover, his filings were comprehensible enough to allow the
opposing parties to respond and the district court to reach a decision. And he would be subject to
the same word and page limits as any attorney appearing before this court. In my view, this
plaintiff has shown good cause.

       Our rule irrationally treats this plaintiff differently, and were I permitted, I would allow
him to file electronically in this case. However, I concur in the result, only, because our court
rules currently do not afford pro se litigants like plaintiff the opportunity to exercise that
privilege.

                                              ENTERED BY ORDER OF THE COURT




                                              Deborah S. Hunt, Clerk